Exhibit 10.11
PROMISSORY NOTE

      $1,500,000.00   Date: December 11, 2008      

FOR VALUE RECEIVED, RURAL HOSPITAL ACQUISITION, LLC, an Oklahoma limited
liability company (“Maker”), hereby promises to pay to the order of Carol
Schuster, an individual and Oklahoma resident (“Payee”), at 2304 Old Farm Road,
Edmond, Oklahoma 73013, or at such other place as Payee designates to Maker in
writing from time to time, on or before December 11, 2011 (the “Maturity Date”),
the principal amount of One Million Five Hundred Thousand and No/100 Dollars
($1,500,000.00), in lawful money of the United States of America, together with
accrued but unpaid interest on the unpaid balance from day-to-day outstanding,
computed from the date advanced until paid, at a rate per annum equal to the
lesser of (a) the Maximum Rate (defined below), and (b) five percent (5%) (the
“Contract Rate”).
As used herein, the term “Maximum Rate” shall mean, at any time, the maximum
rate of interest under applicable law that Payee may charge Maker. The Maximum
Rate shall be calculated in a manner that takes into account any and all fees,
payments, and other charges in respect of this Promissory Note or any document
executed in connection herewith that constitute interest under applicable law.
Each change in any interest rate provided for herein based upon the Maximum Rate
resulting from a change in the Maximum Rate shall take effect without notice to
Maker at the time of such change in the Maximum Rate.
Computation of interest on all amounts payable by Maker hereunder shall be
computed on the basis of a year of 360 days and the actual number of days
elapsed (including the first day but excluding the last day) unless such
calculation would result in a usurious rate, in which case interest shall be
calculated on the basis of a year of 365 or 366 days, as the case may be.
Notwithstanding the foregoing, if at any time the Contract Rate shall exceed the
Maximum Rate, thereby causing the interest payable on this Note to be limited to
the Maximum Rate, then any subsequent reductions in the Contract Rate shall not
reduce the rate of interest charged hereunder below the Maximum Rate until the
total amount of interest accrued hereon from and after the date hereof equals
the amount of interest that would have accrued hereon if Contract Rate had at
all times been in effect.
The principal of and interest upon this Promissory Note shall be due and payable
as follows:

  (a)  
interest, computed as aforesaid, shall be due and payable quarterly in arrears
as it accrues, with each payment due on the first day of each calendar quarter
(i.e., January 1, April 1, July 1, and October 1 of each year) and on the
Maturity Date; and

  (b)  
the entire unpaid principal balance of this Promissory Note shall be due and
payable in full on the Maturity Date unless an Event of Default occurs to cause
the Maturity Date to be accelerated.

  (c)  
In the event that Tri-Isthmus Group, Inc., a Delaware corporation and ultimate
parent of Maker, (“TIGroup”), receives aggregate net proceeds in excess of
$8,000,000 from [certain securities offerings], the principal and interest
payments under this Promissory Note will be accelerated and the principal amount
still owing, together with accrued but unpaid interest will become due and
payable on the thirtieth (30th) day following the date on which the aggregate
net proceeds received by TIGroup [*] exceed $8,000,000.

 

 



--------------------------------------------------------------------------------



 



Maker may elect to prepay this Promissory Note in whole or in part from time to
time without premium, penalty or notice.
Maker agrees that the occurrence of any one or more of the following shall
constitute an event of default (“Event of Default”) under this Promissory Note:
(a) failure of Maker to pay principal of or interest on this Promissory Note
when due; or
(b) failure of Maker to honor and/or perform on any obligation owed to Payee
under any agreement, including without limitation, the failure to make any
payment (after the applicable cure period) to Payee of any of the $300,000.00
owed to Payee by Maker under that certain Membership Interest Purchase Agreement
dated of even herewith; or
(c) Maker becomes insolvent, or makes a transfer in fraud of creditors, or makes
an assignment for the benefit of creditors, or admits in writing its inability
to pay its debts as they become due, or generally is not paying its debts as
such debts become due; or
(d) Maker has a receiver or custodian appointed for, or take possession of, all
or substantially all of the assets of such party, either in a proceeding brought
by such party or in a proceeding brought against such party and such appointment
is not discharged or such possession is not terminated within sixty (60) days
after the effective date thereof or such party consents to or acquiesces in such
appointment or possession; or
(e) Maker files a petition for relief under the United States Bankruptcy Code or
any other present or future federal or state insolvency, bankruptcy or similar
laws (all of the foregoing hereinafter collectively called “Applicable
Bankruptcy Law”) or an involuntary petition for relief is filed against such
party under any Applicable Bankruptcy Law and such involuntary petition is not
dismissed within sixty (60) days after the filing thereof, or an order for
relief naming such party is entered under any Applicable Bankruptcy Law, or any
composition, rearrangement, extension, reorganization or other relief of debtors
now or hereafter existing is requested or consented to by such party.
Maker agrees that upon the occurrence of an Event of Default, the holder of this
Promissory Note may, at its option, without further notice or demand, declare
the outstanding principal balance of and accrued but unpaid interest on this
Promissory Note immediately due and payable.
If this Promissory Note is placed in the hands of an attorney for collection, or
is collected in whole or in part by suit or through probate, bankruptcy or other
legal proceedings of any kind, Maker agrees to pay, in addition to all other
sums payable hereunder, all costs and expenses of collection, including but not
limited to reasonable attorneys’ fees.

 

 



--------------------------------------------------------------------------------



 



Maker, and any surety, endorser, guarantor or other party ever liable for
payment of any sums of money on this Promissory Note, jointly and severally
waive notice of acceptance, diligence, demand for payment, presentment, protest,
notice of protest and non-payment, or other notice of default, notice of
intention to accelerate the maturity of this Promissory Note, and notice of
acceleration of the maturity of this Promissory Note.
This Promissory Note is intended to be performed in accordance with, and only to
the extent permitted by, all applicable usury laws. If any provision hereof or
the application thereof to any person or circumstance shall, for any reason and
to any extent, be invalid or unenforceable, neither the application of such
provision to any other person or circumstance nor the remainder of the
instrument in which such provision is contained shall be affected thereby and
shall be enforced to the greatest extent permitted by law. It is expressly
stipulated and agreed to be the intent of the holder hereof to at all times
comply with the usury and other applicable laws now or hereafter governing the
interest payable on the indebtedness evidenced by this Promissory Note. If the
applicable law is ever revised, repealed or judicially interpreted so as to
render usurious any amount called for under this Promissory Note, or contracted
for, charged, taken, reserved or received with respect to the indebtedness
evidenced by this Promissory Note, or if Payee’s exercise of the option to
accelerate the maturity of this Note, or if any prepayment by Maker results in
Maker having paid any interest in excess of that permitted by law, then it is
the express intent of Maker and Payee that all excess amounts theretofore
collected by Payee be credited on the principal balance of this Promissory Note
(or, if this Promissory Note has been paid in full, refunded to Maker), and the
provisions of this Promissory Note immediately be deemed reformed and the
amounts thereafter collectable hereunder reduced, without the necessity of the
execution of any new document, so as to comply with the then applicable law, but
so as to permit the recovery of the fullest amount otherwise called for
hereunder. All sums paid, or agreed to be paid, by Maker for the use,
forbearance, detention, taking, charging, receiving or reserving of the
indebtedness of Maker to Payee under this Promissory Note shall, to the maximum
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of such indebtedness until payment in full so that the
rate or amount of interest on account of such indebtedness does not exceed the
usury ceiling from time to time in effect and applicable to such indebtedness
for so long as such indebtedness is outstanding. Notwithstanding anything to the
contrary contained herein, it is not the intention of Payee to accelerate the
maturity of any interest that has not accrued at the time of such acceleration
or to collect unearned interest at the time of such acceleration.
The indebtedness evidenced hereby shall be construed and enforced in accordance
with and governed by the laws of the State of Oklahoma.

                      MAKER:    
 
                    RURAL HOSPITAL ACQUISITION, LLC    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

 

 